Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155413(29)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SUSAN BLACKWELL,                                                                                                    Justices
           Plaintiff-Appellee,
                                                                    SC: 155413
  v                                                                 COA: 328929
                                                                    Oakland CC: 2014-141562-NI
  DEAN FRANCHI and DEBRA FRANCHI,
             Defendants-Appellants.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association to file an amicus curiae brief in support of the application for leave to appeal
  is GRANTED. The amicus brief submitted on April 24, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 28, 2017
                                                                               Clerk